DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2022 was filed after the mailing date of the patent application on 05 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 05 January 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5 and 19 are objected to because of the following informalities: Said claims recite “the second feedback message” and “the feedback message”.  Here, the recitation of “the feedback message” could potentially refer to either “the second feedback message” or “the feedback message”.  In order to improve claim clarity, Examiner respectfully suggests amending “the feedback message” and “a feedback message” in Claims 1-11 and 15-25 to “the first feedback message” and “a first feedback message” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20190356456 A1; hereinafter referred to as “Park”).
Regarding Claim 1, Park discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving a configuration signal (¶110 & Fig. 5 (S500), Park discloses receiving, by a user equipment (UE) from an evolved node B (eNB), downlink grant or higher layer signaling indicating the configuration of the HARQ-ACK codebook.  Examiner correlates the downlink grant to "a configuration signal") identifying a scheduling constraint for the UE (¶110 & Fig. 5 (S500), Park discloses that the downlink grant, or higher layer signaling, identifies a first mode for a semi-static HARQ-ACK codebook or a second mode for dynamic HARQ-ACK codebook), the scheduling constraint for feedback messages associated with a dynamic codebook configuration (¶9-10, Park discloses that the UE, in the second mode, determines an accumulated downlink assignment indicator (A-DAI) and a total (T-DAI) which are used to determine a size of a Hybrid Automatic Repeat Request (HARQ) dynamic codebook corresponding to a downlink transmission on a Physical Downlink Shared Channel (PDSCH)) and scheduled using a first downlink control information format (¶97, Park discloses that an uplink grant schedules the HARQ feedback using a particular size of a HARQ-ACK codebook using a DCI format of 0 or 4); 
receiving a first downlink control information (¶112 & Fig. 5 (S510), Park discloses receiving, by the UE from the eNB, downlink control information (DCI)) having the first downlink control information format (¶97, Park discloses that the uplink grant has a DCI format of 0 or 4 when scheduling HARQ feedback messages on the Physical Uplink Shared Channel (PUCCH)); 
determining, based at least in part on the first downlink control information format, that the scheduling constraint is satisfied (¶114 & Fig. 5 (S520), Park discloses determining, by the UE based upon the uplink grant having either a DCI Format of 0 or 4, a size of a HARQ-ACK codebook); and 
transmitting a feedback message for the first downlink control information based at least in part on the scheduling constraint being satisfied (¶116 & Fig. 5 (S530), Park discloses transmitting, by the UE to the eNB, HARQ feedback according to the size of the HARQ-ACK codebook).
Regarding Claim 11, Park discloses the method of claim 1.
Park further discloses the first downlink control information format is used to schedule a physical downlink shared channel (PDSCH) reception (¶112, Park discloses that the uplink grant and the downlink grant may be received in the same subframe.  If this were the case, then S500 and S510 on Fig. 5 would have a DCI format that would cause S520 on Fig. 5 to be performed and also be used to schedule a PDSCH), or indicate a semi-persistent resource PDSCH release, or indicate secondary cell (SCell) dormancy without scheduling a PDSCH reception.
Regarding Claim 12, Park discloses a method for wireless communication at a base station, comprising: 
transmitting a configuration signal (¶110 & Fig. 5 (S500), Park discloses transmitting, by an evolved node B (eNB) from a user equipment (UE), downlink grant or higher layer signaling indicating the configuration of the HARQ-ACK codebook.  Examiner correlates the downlink grant to "a configuration signal") identifying a scheduling constraint for a user equipment (UE) (¶110 & Fig. 5 (S500), Park discloses that the downlink grant, or higher layer signaling, identifies a first mode for a semi-static HARQ-ACK codebook or a second mode for dynamic HARQ-ACK codebook), the scheduling constraint for downlink feedback messages associated with a dynamic codebook configuration (¶9-10, Park discloses that the UE, in the second mode, determines an accumulated downlink assignment indicator (A-DAI) and a total (T-DAI) which are used to determine a size of a Hybrid Automatic Repeat Request (HARQ) dynamic codebook corresponding to a downlink transmission on a Physical Downlink Shared Channel (PDSCH)) and scheduled using a first downlink control information format (¶97, Park discloses that an uplink grant schedules the HARQ feedback using a particular size of a HARQ-ACK codebook using a DCI format of 0 or 4); 
transmitting a first downlink control information (¶112 & Fig. 5 (S510), Park discloses transmitting, by the eNB to the UE, downlink control information (DCI)) having the first downlink control information format (¶97, Park discloses that the uplink grant has a DCI format of 0 or 4 when scheduling HARQ feedback messages on the Physical Uplink Shared Channel (PUCCH)); and 
receiving a feedback message for the first downlink control information based at least in part on the scheduling constraint being satisfied (¶116 & Fig. 5 (S530), Park discloses receiving, by the eNB from the UE, HARQ feedback according to the size of the HARQ-ACK codebook).
Regarding Claim 13, Park discloses the method of claim 12.
Park further discloses refraining from transmitting a second downlink control information (¶110-116 & Fig. 5, Park discloses not transmitting additional downlink control information after transmitting a PDCCH indicating a PUSCH transmission) having a second downlink control information format based at least in part on the scheduling constraint (¶110-116 & Fig. 5, Park discloses not transmitting additional downlink control information after transmitting a PDCCH indicating a PUSCH transmission based upon the occurrence of receiving downlink control information, or higher layer signaling, that indicates the configuration of the HARQ codebook).
Regarding Claim 14, Park discloses the method of claim 12.
Park further discloses the first downlink control information format is used to schedule a physical downlink shared channel (PDSCH) reception (¶112, Park discloses that the uplink grant and the downlink grant may be received in the same subframe.  If this were the case, then S500 and S510 on Fig. 5 would have a DCI format that would cause S520 on Fig. 5 to be performed and also be used to schedule a PDSCH), or indicate a semi-persistent resource PDSCH release, or indicate secondary cell (SCell) dormancy without scheduling a PDSCH reception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yin et al. (US 20200374045 A1; hereinafter referred to as “Yin”).
Regarding Claim 15, Park discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (Fig. 9, Park discloses a user equipment (UE) 900 comprising a processor 910), memory coupled with the processor (Fig. 9, Park discloses the UE 900 comprising a memory 925 coupled with the processor 910); and
receive a configuration signal (¶110 & Fig. 5 (S500), Park discloses receiving, by a user equipment (UE) from an evolved node B (eNB), downlink grant or higher layer signaling indicating the configuration of the HARQ-ACK codebook.  Examiner correlates the downlink grant to "a configuration signal") identifying a scheduling constraint for the UE (¶110 & Fig. 5 (S500), Park discloses that the downlink grant, or higher layer signaling, identifies a first mode for a semi-static HARQ-ACK codebook or a second mode for dynamic HARQ-ACK codebook), the scheduling constraint for feedback messages associated with a dynamic codebook configuration (¶9-10, Park discloses that the UE, in the second mode, determines an accumulated downlink assignment indicator (A-DAI) and a total (T-DAI) which are used to determine a size of a Hybrid Automatic Repeat Request (HARQ) dynamic codebook corresponding to a downlink transmission on a Physical Downlink Shared Channel (PDSCH)) and scheduled using a first downlink control information format (¶97, Park discloses that an uplink grant schedules the HARQ feedback using a particular size of a HARQ-ACK codebook using a DCI format of 0 or 4); 
receive a first downlink control information (¶112 & Fig. 5 (S510), Park discloses receiving, by the UE from the eNB, downlink control information (DCI)) having the first downlink control information format (¶97, Park discloses that the uplink grant has a DCI format of 0 or 4 when scheduling HARQ feedback messages on the Physical Uplink Shared Channel (PUCCH)); 
determine, based at least in part on the first downlink control information format, that the scheduling constraint is satisfied (¶114 & Fig. 5 (S520), Park discloses determining, by the UE based upon the uplink grant having either a DCI Format of 0 or 4, a size of a HARQ-ACK codebook); and 
transmit a feedback message for the first downlink control information based at least in part on the scheduling constraint being satisfied (¶116 & Fig. 5 (S530), Park discloses transmitting, by the UE to the eNB, HARQ feedback according to the size of the HARQ-ACK codebook).
However, Park does not disclose instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method].
Yin, a prior art reference in the same field of endeavor, teaches instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method] (¶214 & Fig. 15, Yin teaches instructions stored on a computer-readable medium for execution by a processor).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Park by requiring instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method] as taught by Yin because communication flexibility and/or efficiency is improved (Yin, ¶5).
Regarding Claim 25, Park in view of Yin discloses the apparatus of claim 15.
Park further discloses the first downlink control information format is used to schedule a physical downlink shared channel (PDSCH) reception (¶112, Park discloses that the uplink grant and the downlink grant may be received in the same subframe.  If this were the case, then S500 and S510 on Fig. 5 would have a DCI format that would cause S520 on Fig. 5 to be performed and also be used to schedule a PDSCH), or indicate a semi-persistent resource PDSCH release, or indicate secondary cell (SCell) dormancy without scheduling a PDSCH reception.
Regarding Claim 26, Park discloses an apparatus for wireless communication at a base station, comprising: 
a processor (Fig. 9, Park discloses a user equipment (UE) 900 comprising a processor 910), memory coupled with the processor (Fig. 9, Park discloses the UE 900 comprising a memory 925 coupled with the processor 910); and 
transmit a configuration signal (¶110 & Fig. 5 (S500), Park discloses transmitting, by an evolved node B (eNB) from a user equipment (UE), downlink grant or higher layer signaling indicating the configuration of the HARQ-ACK codebook.  Examiner correlates the downlink grant to "a configuration signal") identifying a scheduling constraint for a user equipment (UE) (¶110 & Fig. 5 (S500), Park discloses that the downlink grant, or higher layer signaling, identifies a first mode for a semi-static HARQ-ACK codebook or a second mode for dynamic HARQ-ACK codebook), the scheduling constraint for downlink feedback messages associated with a dynamic codebook configuration (¶9-10, Park discloses that the UE, in the second mode, determines an accumulated downlink assignment indicator (A-DAI) and a total (T-DAI) which are used to determine a size of a Hybrid Automatic Repeat Request (HARQ) dynamic codebook corresponding to a downlink transmission on a Physical Downlink Shared Channel (PDSCH)) and scheduled using a first downlink control information format (¶97, Park discloses that an uplink grant schedules the HARQ feedback using a particular size of a HARQ-ACK codebook using a DCI format of 0 or 4); 
transmit a first downlink control information (¶112 & Fig. 5 (S510), Park discloses transmitting, by the eNB to the UE, downlink control information (DCI)) having the first downlink control information format (¶97, Park discloses that the uplink grant has a DCI format of 0 or 4 when scheduling HARQ feedback messages on the Physical Uplink Shared Channel (PUCCH)); and 
receive a feedback message for the first downlink control information based at least in part on the scheduling constraint being satisfied (¶116 & Fig. 5 (S530), Park discloses receiving, by the eNB from the UE, HARQ feedback according to the size of the HARQ-ACK codebook).
However, Park does not disclose instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method].
Yin, a prior art reference in the same field of endeavor, teaches instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method] (¶214 & Fig. 15, Yin teaches instructions stored on a computer-readable medium for execution by a processor).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Park by requiring instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method] as taught by Yin because communication flexibility and/or efficiency is improved (Yin, ¶5).
Regarding Claim 27, Park in view of Yin discloses the apparatus of claim 26.
Park further discloses the instructions are further executable by the processor to cause the apparatus to: 
refrain from transmitting a second downlink control information (¶110-116 & Fig. 5, Park discloses not transmitting additional downlink control information after transmitting a PDCCH indicating a PUSCH transmission) having a second downlink control information format based at least in part on the scheduling constraint (¶110-116 & Fig. 5, Park discloses not transmitting additional downlink control information after transmitting a PDCCH indicating a PUSCH transmission based upon the occurrence of receiving downlink control information, or higher layer signaling, that indicates the configuration of the HARQ codebook).
Regarding Claim 28, Park in view of Yin discloses the apparatus of claim 26.
Park further discloses the first downlink control information format is used to schedule a physical downlink shared channel (PDSCH) reception (¶112, Park discloses that the uplink grant and the downlink grant may be received in the same subframe.  If this were the case, then S500 and S510 on Fig. 5 would have a DCI format that would cause S520 on Fig. 5 to be performed and also be used to schedule a PDSCH), or indicate a semi-persistent resource PDSCH release, or indicate secondary cell (SCell) dormancy without scheduling a PDSCH reception.

Allowable Subject Matter
Claims 2-10 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474